Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 7, 10, 11, and 20 have been amended.
Claims 1-20 are still pending for consideration.	
Response to Arguments
Applicant’s arguments, see “Remarks”, filed June 6, 2022, with respect to the rejection(s) of claim(s) 1-20 under Yin et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sonal et al. NPL “Eliminating tissue‑fold artifacts in histopathological whole‑slide images for improved image‑based prediction of cancer grade”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (US 20210155982 A1) in view of Sonal et al. NPL “Eliminating tissue‑fold artifacts in histopathological whole‑slide images for improved image‑based prediction of cancer grade”
Regarding claim 1, Yin et al. teaches a method of identifying regions of interest (ROIs) in images comprising: identifying, by a computing system, an image of a tissue sample on a slide (see para [0311]; “staining the biological sample on the substrate, imaging the stained biological sample, and selecting the biological sample or subsection of the biological sample (e.g., region of interest) to subject to analysis” also para [0810]; “detecting and identifying the location of a target protein can be performed individually for each analyte of interest”), the image having a plurality of pixels in a first color space (para [0700]; “this is performed by identifying a plurality of candidate derived fiducial spots within the image by thresholding the array of pixel values within the image with a plurality of different threshold values thereby achieving a plurality of threshold images and identifying, within the plurality of threshold images, groups of pixels having white values. In one such embodiment, for one such threshold value T, each respective pixel.sub.i,j in the image is replaced with a black pixel if the respective pixel.sub.i,j intensity is less than the threshold value (Ii,j<T), or a white pixel if the respective pixel.sub.i,j intensity is greater than the threshold value (Ii,j>T)…described captured images in greyscale term, and then converting each pixel based on threshold test to either white or black pixel. The fiducial spots of the image define the region of interest (ROI); see also para [0288]; “In some embodiments, each of the images collected through emission imaging is gray scaled.” In effect, grayscale image is a first color space”); converting, by the computing system, the plurality of pixels from the first color space to a second color space to differentiate the annotation from the ROI (see discussion above, i.e., greyscale pixels of fiducial spots i.e., ROIs of the image are subjected to threshold tests for conversion to white or black pixels); selecting, by the computing system, from the plurality of pixels, a first subset of pixels corresponding to the annotation based at least on a color value of at least one of the first subset of pixels in the second color space (see para [0703]; “The net result of the thresholding is the identification of plurality of candidate derived fiducial spots. Under classical thresholding, these candidate derived fiducial spots are groups of white pixels”); identifying, by the computing system, a second subset of pixels included in the ROI from the image using the first subset of pixels (see discussion in para [0703] above in which thresholding is for identification of plurality of candidate derived fiducial spots i.e. ROIs; thus, each fiducial spot represents a subset of pixel as claimed; see also para [0705]; “The plurality of candidate derived fiducial spots are clustered based on spot size, thereby distributing the plurality of candidate derived fiducial spots into a plurality of subsets of candidate derived fiducial spots”); and storing, by the computing system, in one or more data structures, an association between the second subset of pixels and the ROI identified by the annotation in the image (see para [0609]; “the memory 1112 optionally stores a subset of the modules and data structures identified above. Furthermore, in some embodiments, the memory stores additional modules and data structures not described above. In some embodiments, one or more of the above identified elements is stored in a computer system”). However, Yin et al does not teach as further claimed, but
Sonal et al. teach the slide having an indicator created using a writing instrument as now claimed (see Fig.1a; the blue region marked by pen disclose indicator), the indicator at least partially surrounding a feature of tissue sample (see page 6 col.1 second section; “After dividing the WSIs into matrices of 512 × 512-pixel, non-overlapping tiles, we select tiles with greater than 50% tissue and less than 10% tissue folds. From each tile, we extract 461 quantitative image features capturing the texture, color, shape, and topological properties of a histopathological image”), the image including an annotation corresponding to the indicator (see Fig.4b, 4g “manual annotation” page 2 col.2 last paragraph; “We evaluate the performance of tissue-fold detection using a set of 105 manually annotated images for each” cancer endpoint. We annotate all tissue-fold regions in a WSI by clicking points on the boundary of every fold and enclosing it within a polygon. Figure 1 illustrates examples of WSIs for tumor samples from OvCa and KiCa patients with manually annotated tissue folds), the annotation identifying defining an ROI corresponding to the feature of the tissue sample (see page 3 col.1 first paragraph; “We annotate all tissue-fold regions in a WSI by clicking points on the boundary of every fold and enclosing it within a polygon. Figure 1 illustrates examples of WSIs for tumor samples from OvCa and KiCa patients with manually annotated tissue folds” annotating tissue-fold region implies identifying ROI). Accordingly, it would have been obvious to one of ordinary skill ion the art before the effective filling date of the invention to incorporate the teaching of Sonal et al. in order to evaluate the performance of tissue-fold detection using manually annotated images (see Fig.4; page 6, col.1).

Regarding claim 2, the rejection of claim 1 is incorporated herein. 
Yin et al. in the combination further teach further comprising providing, by the computing system, the image identifying the second subset of pixels as the ROI to train a machine learning model for at least one of image segmentation, image localization, or image classification (see para [0706]; “In some embodiments, the clustering comprises unsupervised clustering where no preconceived notion of what clusters should form when the training set is clustered are imposed” see also para [0778]; “the aggregated score and intensity of each respective pixel in the plurality of pixels is applied to a pattern classification method including but not limited to nearest neighbor classifiers, discriminant function methods (e.g., Bayesian classifier, linear classifier, piecewise linear classifier, quadratic classifier, support vector machine, multilayer perception/neural network, voting), and/or classifier ensemble methods (e.g., boosting, decision tree/random forest)”).  

Regarding claim 3, the rejection of claim 1 is incorporated herein.
Yin et al in the combination further teach further comprising generating, by the computing system, a mask defining for the ROI within the image based at least on the second subset of pixels and a foreground portion identified from the image (see para [0743]; “the plurality of pixels in the obtained image is filtered such that pixels comprising a pixel intensity above the intensity threshold are considered to be foreground and are converted to white (e.g., uint8 value of 1), while pixels comprising a pixel intensity below the intensity threshold are considered to be background and are converted to black (e.g., uint8 value of 0). An example of an outcome of a heuristic classifier using Otsu's method is illustrated in FIG. 36C, which depicts a thresholded image 3618 (e.g., a mask or a layer) after conversion of the acquired image, where each pixel in the plurality of pixels is represented as either a white or a black pixel”).
Regarding claim 4, the rejection of claim 1 is incorporated herein.
Yin et al. in the combination further teach further comprising applying, by the computing system, a kernel to a third subset of pixels partially surrounding a fourth subset of pixels and corresponding to the annotation to select the first subset of pixels fully surrounding the fourth subset of pixel corresponding to the ROI (see para [0751]; “FIG. 36E illustrates a mask 3622 of an obtained image where each pixel in the plurality of pixels in the obtained image is converted to a grey-scale value that is a difference in local intensity value” see also para [0752]; “one or more image masks generated by the heuristic classifiers and/or image segmentation algorithm, the diameter of a respective capture spot (e.g., in pixels), a data frame with row and column coordinates for the subset of capture spots corresponding to tissue, and/or a matrix comprising barcode sequences”). 
 	Regarding claim 5, the rejection of claim 1 is incorporated herein.
Yin et al. in the combination further teach further comprising determining, by the computing system, that a third subset of pixels is to be removed from identification as corresponding based at least on a number of pixels in the third subset of pixels below a threshold number of pixels for the annotation (see para [0700]; “this is performed by identifying a plurality of candidate derived fiducial spots within the image by thresholding the array of pixel values within the image with a plurality of different threshold values thereby achieving a plurality of threshold images and identifying, within the plurality of threshold images, groups of pixels having white values. In one such embodiment, for one such threshold value T, each respective pixel.sub.i,j in the image is replaced with a black pixel if the respective pixel.sub.i,j intensity is less than the threshold value (Ii,j<T), or a white pixel if the respective pixel.sub.i,j intensity is greater than the threshold value (Ii,j>T)” see also para [0712]; “when the out-of-roundness exceeds an acceptable threshold value, the respective candidate derived fiducial spot is discarded”).  
Regarding claim 6, the rejection of claim 1 is incorporated herein.
Yin et al. in the combination further teach further comprising applying, by the computing system, a filter to the image including the plurality of pixels in the first color space to reduce noise or differentiate a foreground portion from a background portion of the image (see para [07521-0752]; “For example, whereas global thresholding methods distinguish subsets of pixels that are relatively “light” from subsets of pixels that are relatively “dark,” local intensity gradients distinguish regions with patterns of alternating lightness and darkness (e.g., texture) from regions with relatively constant intensities (e.g., smoothness). Local intensity gradient methods are therefore robust in some instances where images comprise textured tissue and moderate resolution, and/or where global thresholding techniques fail to distinguish between classes due to various limitations. These include, in some embodiments, small foreground size compared to background size, small mean difference between foreground and background intensities, high intra-class variance (e.g., inconsistent exposure or high contrast within foreground and/or background regions), and/or background noise (e.g., due to punctate staining, punctate fluorescence, or other intensely pigmented areas resulting from overstaining, overexposure, dye residue and/or debris)”).  
Regarding claim 7, the rejection of claim 1 is incorporated herein.
Yin et al. in the combination further teach wherein selecting the first subset of pixels further comprises determining that the color value of at least one of the subsets of pixels in the second color space satisfies a threshold range of a plurality of threshold ranges, (see para [0700]; “The array of pixel values is analyzed to identify a plurality of derived fiducial spots 1130 of the image. In some embodiments, this is performed by identifying a plurality of candidate derived fiducial spots within the image by thresholding the array of pixel values within the image with a plurality of different threshold values thereby achieving a plurality of threshold images and identifying, within the plurality of threshold images, groups of pixels having white values. In one such embodiment, for one such threshold value T, each respective pixel.sub.i,j in the image is replaced with a black pixel if the respective pixel.sub.i,j intensity is less than the threshold value (Ii,j<T), or a white pixel if the respective pixel.sub.i,j intensity is greater than the threshold value (Ii,j>T) ”).  Additinally, Sonal et al. in the combination further teach each threshold range of the plurality of threshold ranges for a corresponding color of for the writing instrument used to create the indicator (see page 3 col.2 last paragraph; “In Figure 3, we illustrate the following for a WSI: (1) the difference image, (2) manually annotated folds, (3) segmented binary images B(t) at various thresholds, and (4) the distribution of connected-object count C(t) using 8-connectivity at various thresholds”).
Regarding claim 8, the rejection of claim 1 is incorporated herein.
Yin et al. in the combination further teach wherein identifying the second subset of pixels further comprises extracting a boundary defined by the first subset of pixels to identify the second subset of pixels surrounded by the first subset of pixels (see para [0020]; “(i) using the plurality of fiducial markers to define a bounding box within the respective image, (ii) removing respective pixels falling outside the bounding box from the plurality of pixels”). 
Regarding claim 9, the rejection of claim 1 is incorporated herein.
Yin et al. in the combination further teach wherein identifying the image further comprises identifying the image at a first magnification level derived from a second image at a second magnification level greater than the first magnification level (see para [0464]; “a substrate includes one or more markings on a surface of the substrate, e.g., to provide guidance for correlating spatial information with the characterization of the analyte of interest. For example, a substrate can be marked with a grid of lines (e.g., to allow the size of objects seen under magnification to be easily estimated and/or to provide reference areas for counting objects)” see also para [0739]; “For example, in some embodiments, each respective pixel in the plurality of pixels in grey-scale space has an integer value between 0 and 255, and each integer value for each respective pixel is divided by 255, thus providing integer values between 0 and 1. In some embodiments, the plurality of pixels of the image is in grey-scale space and is transformed using contrast enhancement or tone curve alignment”).  
Regarding claim 10, the rejection of claim 1 is incorporated herein.
Yin et al. in the combination further teach wherein the image includes a biomedical image of a sample tissue on a slide via a histological image preparer (see para [0178]; “The biological sample can be obtained as a tissue sample, such as a tissue section” see also para [0258]; “the biological sample can be placed on a substrate (e.g., a glass slide)”), the sample tissue having a feature corresponding to the ROI (see para [0311]; “imaging the stained biological sample, and selecting the biological sample or subsection of the biological sample (e.g., region of interest) to subject to analysis”), 
Sonal et al. in the combination further teach the slide having an indication created using a marker defining the annotation (see page 3 col. 2 last paragraph; “In Figure 3, we illustrate the following for a WSI: (1) the difference image, (2) manually annotated folds,”).  
Regarding claim 11, the scope of claim 11 is fully encompassed by the scope of claim1, accordingly, the rejection analysis of claim1 is equally applicable here. See also para [0052]; “Another aspect of the present disclosure provides a computer system comprising one or more processors, and memory”
Regarding claim 12, the rejection of claim 2 is equally applicable here.
Regarding claim 13, the rejection of claim 3 is equally applicable here.
Regarding claim 14, the rejection of claim 4 is equally applicable here.
Regarding claim 15, the rejection of claim 5 is equally applicable here.
Regarding claim 16, the rejection of claim 6 is equally applicable here.
Regarding claim 17, the rejection of claim 7 is equally applicable here.
Regarding claim 18, the rejection of claim 8 is equally applicable here.
Regarding claim 19, the rejection of claim 9 is equally applicable here.
Regarding claim 20, the rejection of claim 10 is equally applicable here.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WINTA GEBRESLASSIE/            Examiner, Art Unit 2668

/VU LE/            Supervisory Patent Examiner, Art Unit 2668